Title: To Thomas Jefferson from Giuseppe Ceracchi, 17 August 1794 [document added in digital edition]
From: Ceracchi, Giuseppe
To: Jefferson, Thomas


      
        Dear Sir
        Boston 17 Agost 794
      
       and persecutions I  the anser that contr my coming in this hapi Contry oigerin
      Mrs: Ceracchi persuaded here self of this necesstety, and resolved to acconpen me with the reste of the family, wich accompliscad my desires. in few days I shall set of for Philodelphia, where I would wishe to resing my respects to you
      I hope by this time you will have reccived your bust I had the pleasure to cot in marble and dicated to you Sir about four month ago from Livorne. nothing would give me more plaesure then to heare of your liking of it if not for the worthe of my workemanship, for my good intention desireos to oblige the most respectible Gentilment to wiche I have the satisfaction to be the
      Most obt: Servt
      
        J. Ceracchi
      
    